Citation Nr: 0205200	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  93-26 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as being proximately due to 
or the result of smoking cigarettes during active military 
service.

2.  Entitlement to service connection for arteriosclerotic 
peripheral vascular disease, claimed as being proximately due 
to or the result of smoking cigarettes during active military 
service.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) during the period from July 
23, 1992, to April 5, 2000.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945 and from April 1948 to August 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted service connection for PTSD and 
assigned a disability evaluation of 10 percent.  As discussed 
below, the RO has since assigned an evaluation of 50 percent 
for PTSD, effective from the date of service connection in 
July 1992.  By a June 2000 rating decision, the RO increased 
the rating of the veteran's PTSD to 70 percent, effective 
from April 5, 2000.  In a statement dated in September 2000, 
the veteran indicated that he agreed with the rating of 70 
percent for PTSD but also indicated that the rating should 
have been "retroactive" to July 1992.  Therefore, the issue 
of entitlement to a rating in excess of 50 percent for PTSD 
during the period from July 23, 1992, to April 5, 2000, 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

The Board must also considered whether, during the period of 
time in question, the veteran is entitled to a "staged" 
rating for his disability from PTSD.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran has also appealed a rating decision in which the 
RO denied service connection for asbestosis, and for COPD and 
arteriosclerotic peripheral vascular disease claimed as being 
the result of smoking cigarettes.  The Board denied these 
claims in a February 2000 decision.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeal, hereinafter referred to as the Court).

By an Order dated in December 2000, the Court granted a 
motion to vacate and remand the Board's decision on the 
issues of entitlement to service connection for 
arteriosclerotic peripheral vascular disease, COPD, and 
asbestosis for reconsideration pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims has been obtained by 
VA.

2.  The veteran's current disability from COPD is not due to 
injury or disease during his active service, including 
smoking cigarettes during his active military service.

3. The veteran's current arteriosclerotic peripheral vascular 
disease is not due to injury or disease during his active 
service, including smoking cigarettes during his military 
service.  

4.  The veteran does not have a diagnosis of nicotine 
dependence.

5.  The veteran has x-ray and testing consistent with a 
clinical diagnosis of asbestosis without medical evidence 
linking this with his claimed exposure to asbestos during his 
active military service.

6.  During the period from July 23, 1992, to April 5, 2000, 
the veteran's disability from PTSD was manifested by 
depressed mood, isolation, anger, noise intolerance, and 
occasional nightmares and flashbacks about his Korean 
Conflict experiences, but the veteran was functioning 
generally satisfactorily, without chronic, persistent, or 
recurrent occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships, or symptoms indicative of 
severe impairment to obtain and retain employment.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for COPD, claimed as 
due to in-service smoking of tobacco, is not warranted.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  Entitlement to service connection for arteriosclerotic 
peripheral vascular disease, claimed as due to in-service 
smoking of tobacco, is not warranted.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

3.  Entitlement to service connection for asbestosis is not 
warranted.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

4.  During the period prior to April 5, 2000, the criteria 
for a rating in excess of 50 percent for the veteran's 
disability from PTSD were not met.  38 U.S.C.A. § 1155, (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130 (prior to 
November 7, 1996); 38 C.F.R. § 4.132 (from November 7, 1996), 
Diagnostic Code 9411 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Court's December 2000 Order, initially, the 
Board will address the applicability of and compliance with 
the VCAA.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 66 
Fed. Reg. 45620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.356(a)).  As the 
regulations add nothing of substance to the legislation, the 
Board's consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, although the RO did not have the benefit of the 
explicit provisions of the VCAA or the implementing 
regulations at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  The veteran was so notified in 
the claims form he filed, rating decisions, statements of the 
case and supplements thereto, the Board's February 2000 
decision, and a September 2001 letter from the RO.

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The appellant has not referenced 
any obtainable and relevant evidence not of record that might 
aid his claim.  He was provided forms to identify medical 
care providers.  He did not respond.  He has also been 
provided VA examinations despite the lack of evidence which 
suggests that he has current disability from the disorders he 
claims, and the lack of evidence suggesting an etiological 
relationship between the claimed disorders and any disease or 
injury he incurred during his active military service.

The Board notes that the veteran's claims for service 
connection were denied on the basis that they were not well 
grounded.  Under some circumstances, this might require a 
remand to the RO for readjudication of the claims on their 
merits.  However, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

Third, provided that VA makes reasonable efforts to obtain 
relevant non-Federal records but is unable to obtain them, or 
after continued efforts to obtain Federal records, VA 
concludes that it is reasonably certain they do not exist or 
further efforts to obtain them would be futile, VA will 
provide the claimant with oral or written notice of such 
fact.  The notice must contain: 1) the identity of the 
records VA was unable to obtain; 2) an explanation of the 
efforts VA made to obtain the records; 3) a description of 
any further action VA will take regarding the claim, 
including, but not limited to, notice that VA will decide the 
claim based on the evidence of record unless the claimant 
submits the records VA was unable to obtain, and; 4) notice 
that the claimant is ultimately responsible for providing 
evidence.

In this case, the veteran has had several opportunities to 
identify any additional sources of evidence but has not 
provided VA with the specific information that would require 
or allow VA to assist in the development of his claim.  These 
opportunities include the claims he filed, his Notice of 
Disagreement, his VA Form 9, and the various written 
statements the veteran has filed.  He has not provided names 
of additional treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related.

As the veteran has not identified with the required 
specificity any additional evidence which might be obtained 
in an effort to assist him in developing his claim, the 
notification duties discussed immediately above do not apply.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).

For the reasons discussed below, the Board finds that the 
veteran's claims for service connection for COPD and 
arteriosclerotic peripheral vascular disease, claimed as the 
result of in-service smoking of tobacco, and for asbestosis 
must be denied.  


A.  COPD and Peripheral Vascular Disease Due to In-service 
Tobacco Use

For claims filed prior to June 9, 1998, service connection 
may be granted for a disease that results from tobacco use in 
the line of duty during active military service.  See 
VAOPGCPREC 2-97 (O.G.C. Prec. 2-97).  In this case, the 
veteran filed his claim for service connection for COPD and 
peripheral vascular disease, claimed as due to tobacco use in 
service, in May 1994. Therefore, he may be entitled to 
service connection for current disability which resulted from 
in-service tobacco use.  Cf. 38 U.S.C.A. § 1103 (West Supp. 
2001), which applies to claims received by VA after June 9, 
1998, and which provides that, notwithstanding any other 
provision of law, a veteran's disability or death shall not 
be considered to have resulted from personal injury suffered 
or disease contracted in the line of duty in the active 
military, naval, or air service for purposes of title 38 
United States Code on the basis that it resulted from injury 
or disease attributable to the use of tobacco products by the 
veteran during the veteran's service.  

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence that establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence that indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.  In the case of a claim for disability due to in-
service tobacco use, the veteran must show that he has 
current disability which is related to such use.  Further, if 
a veteran can show current disability from tobacco use after 
his separation from service, he may show that he became 
dependent on nicotine from tobacco use during his service to 
permit consideration of the effects of his tobacco use both 
during and after his military service.  

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - the Board 
notes that the veteran has current disability from COPD and 
peripheral vascular disease.  July 1995 VA examination 
reports contain diagnoses of both COPD and arteriosclerotic 
peripheral vascular disease.  Later treatment records contain 
the same diagnoses.

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service - it is neither 
contended nor shown that either COPD or peripheral vascular 
disease was present during the veteran's active service.  
Rather, it is contended that these disabilities are due to 
the veteran's use of tobacco - in particular, to smoking - 
during his active military service.  The veteran is competent 
to provide evidence that he smoked tobacco products during 
service; his statements to this effect are sufficient 
evidence for this element of the claim.  

The Board also notes that the RO, in October 1998, invited 
the veteran to submit a medical opinion to the effect that 
nicotine dependence arose in service, and medical evidence of 
a relationship between nicotine dependence and the claimed 
disabilities.  The record does not, however, contain evidence 
of a diagnosis of nicotine dependence, either in service or 
currently. 

Although the record contains medical opinions to the effect 
that the veteran's current COPD and arteriosclerotic 
peripheral vascular disease are related, in general, to his 
smoking tobacco, the opinions do not specifically link these 
disabilities to his tobacco use in service alone.  Therefore, 
the veteran's claims for service connection for these 
disabilities must fail.

In an October 1994 asbestos evaluation report, a private 
pulmonologist noted the veteran's history of smoking one pack 
of cigarettes daily for 35 years, reported a diagnosis of 
asbestosis, and recommended that the veteran stop smoking 
immediately.  The physician did not comment on the 
relationship, if any, between the veteran's smoking of 
tobacco in service and his current lung disease, nor did the 
physician comment on whether or not the veteran became 
dependent upon nicotine as a result of his in-service tobacco 
use.

The veteran has also submitted a statement, dated in October 
1998, from H. Bernie Orr, M.D., another private physician.  
Dr. Orr related the smoking history given to him by the 
veteran.  He noted that the veteran was aware that his COPD 
and his peripheral vascular disease were related to his 
smoking, that it is known that it takes many years most of 
the time for these diseases to develop from smoking, and that 
it is well known that there is a correlation between these 
diseases and smoking.  He did not, however, provide an 
opinion that these diseases were due to the veteran's smoking 
during his military service, as opposed to his entire smoking 
history, both during and after military service.  Nor did the 
physician indicate that the veteran became addicted to a 
tobacco product during his active military service.

The Board further notes that a treatment record dated in 
August 1999 suggests an association between smoking and 
arteriosclerotic peripheral vascular disease.  A VA surgeon 
noted that the veteran had smoked since World War II and that 
vascular disease had progressed since his separation from 
service.  According to the examiner, it was likely that the 
veteran's smoking "contributed significantly" to his 
peripheral vascular disease.

Both of these claims must fail because the third element to 
support the claims is lacking.  The record does not contain 
evidence of a nexus between current disability and injury or 
disease-whether tobacco use or nicotine dependence--during 
service.

The Board has considered the entire record, including the 
veteran's testimony during a hearing in September 1998.  The 
veteran testified that he began to smoke tobacco in 1943, 
soon after his entry into service.  He reported that he had 
smoked continuously since that time.  He attributed his 
current disability from COPD to smoking.  He testified that 
he had been told by his physician that his COPD and his 
peripheral vascular disease had been caused by his smoking 
tobacco.

In the absence of evidence that the veteran has the expertise 
to render opinions about the relationship, if any, between 
his smoking of tobacco in service and his development of the 
claimed disabilities, his assertions that there is a causal 
relationship are afforded no probative weight.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
assertions about what he had been told by his physician 
concerning the relationship between his smoking tobacco and 
his development of COPD and peripheral disease are too 
attenuated and inherently unreliable to constitute the 
medical evidence which is required to support his claims.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).

As currently constituted, the record contains no medical 
evidence that the veteran's current disability from COPD or 
peripheral vascular disease is related to his smoking of 
tobacco during his active military service alone, as opposed 
to his long-term use of tobacco in general.  Further the 
record does not contain medical evidence that indicates that 
the veteran became addicted to nicotine during his active 
service.  Consequently, his entire smoking history, both 
during and after military service, may not be used as a basis 
upon which to grant service connection.  Therefore, the Board 
concludes that the claim for service connection for COPD and 
arteriosclerotic peripheral vascular disease as a result of 
in-service smoking of tobacco or as a result of nicotine 
dependence incurred in service must be denied.

B.  Asbestosis

The medical evidence contained in the claims folder tends to 
show that the veteran has some disability from asbestosis.  
An asbestos evaluation summary prepared by a private 
pulmonologist in October 1994 shows that the veteran gave a 
history of asbestos exposure during his post-service 
employment as a welder from 1968 to 1973 and as a pipe fitter 
from 1973 to 1980.  It does not mention any exposure to 
asbestos during the veteran's military service, which ended 
in 1960.  X-rays were interpreted to show some asbestos-
related pneumoconiosis.  Pulmonary function tests 
demonstrated a mild restrictive defect.  The physician 
reported that the findings were consistent with a clinical 
diagnosis of asbestosis in a subject with a history of 
intense industrial exposure to asbestos-containing materials.

Similarly, the report of a VA examination in July 1995 refers 
to the veteran giving a history of possible asbestos exposure 
while working in a refinery from 1973 until 1980, where he 
was working in an area where asbestos insulation was 
frequently repaired and replaced.  This report indicates that 
the veteran also described possible asbestos exposure as a 
shipboard transatlantic passenger during World War II.  In a 
June 1997 statement, the veteran referred to "asbestos 
particles" coming loose from the ship's overhead piping 
system during a violent storm while he was going overseas 
during World War II from San Diego.  

During a consultation for an unrelated medical problem in 
April 2001, an examiner noted the veteran's history of 
asbestosis, without specifying when the asbestos exposure had 
occurred.

The veteran has submitted his synopsis of a training manual 
which addresses safety concerns associated with asbestos 
abatement.  He indicated that the use of asbestos increased 
dramatically during World War II as it was used extensively 
in fireproofing and insulation for war ships.  He also 
asserted that the time between exposure to asbestos and the 
onset of asbestos related diseases may be from 15 to 30 years 
and that one exposure to asbestos may suffice to result in 
disease.

The veteran contends that he developed asbestosis as a result 
of exposure to asbestos during his active military service.  
He testified in September 1998 that he was aboard Navy ships 
on several occasions during his military career.  He 
estimated that the total time he was aboard such ships was 
approximately two years.  He asserted that he was extensively 
exposed to asbestos while aboard such ships.

The veteran has submitted some service personnel records 
which indicate that he spent some time aboard U.S. Navy ships 
during his service.  He does not contend, nor does the record 
otherwise show, that during his active military service his 
responsibilities included the application or removal of 
asbestos from ships.  Rather, he contends that simply his 
presence aboard ships resulted in sufficient exposure to 
asbestos to cause his asbestosis.  In the absence of evidence 
that the veteran has the expertise to render opinions about 
the causal relationship between possible shipboard exposure 
to asbestos and his current disability from asbestosis, his 
assertions are afforded no probative weight.  See Espiritu, 
supra.  The veteran is competent to describe what he 
experienced.  However, his recent recollections of asbestos 
exposure during World War II due simply to his shipboard 
presence as a Marine, without evidence that would otherwise 
support such claimed asbestos exposure, is accorded very 
little weight.  In contrast, he has submitted substantial 
evidence of post-service asbestos exposure, including a copy 
of a settlement related to such exposure.

To support his claim, the veteran must submit medical 
evidence that his current disability from asbestosis is 
related to exposure to asbestos during his active military 
service.  The record, as currently constituted, contains no 
such evidence.  Notably, the 1994 asbestos evaluation report 
of the pulmonologist does not discuss in-service exposure to 
asbestos; it is insufficient to satisfy the nexus 
requirements.

The veteran's synopses of medical treatises and other sources 
of information about asbestos exposure do not address his 
particular case.  Such evidence is not sufficient to support 
his particular claim.  Cf. Wallin v. West, 11 Vet. App. 509 
(1998)(A veteran's lay opinion, coupled with reliance on 
medical treatises, is insufficient to satisfy the medical 
nexus requirement for an award of service connection, but may 
be sufficient to make the claim well-grounded if the treatise 
evidence, standing alone, discusses generic relationships 
with a degree of certainty such that, under the facts of the 
particular case, there is at least plausible causality based 
upon objective facts).  

While there is some evidence showing the veteran has current 
disability from asbestosis, there is no medical opinion 
linking the diagnosed asbestosis with exposure to asbestos 
during the veteran's military service.  Moreover, the claimed 
exposure to asbestos during military service - as a shipboard 
passenger rather than in an occupation that might include 
exposure to asbestos - is not capable of substantiation.  For 
these reasons, the Board concludes that the claim of 
entitlement to service connection for asbestosis must be 
denied.

III.  Rating of PTSD from July 23, 1992, to April 5, 2000

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board has considered all the evidence of record. Court has 
held that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.

The regulations pertaining to the rating of mental disorders 
were revised, effective November 7, 1996.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that, when there has been a change in an applicable statute 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, with respect to claims involving ratings for 
mental disorders which were pending on November 7, 1996, it 
well be necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must take 
two sequential steps.  First, the Board must determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, the Board must 
apply the more favorable provision to the facts of the case.  
As the veteran appealed the initial evaluation assigned for 
his PTSD, effective from July 1992, his disability has been 
evaluated by the RO utilizing both the former and the revised 
regulations for rating such disorders.

Under the former rating criteria, a 100 percent rating is 
assigned for PTSD when, by reason of psychoneurotic symptoms, 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the affected individual is demonstrably unable to obtain or 
retain employment.  A 70 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment.  A 50 percent evaluation will be assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired or where, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment. 

Under the revised the rating criteria, a 100 percent rating 
is assigned for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board observes that neither the former or revised rating 
criteria is generally more favorable to the veteran as, 
during the period in question, he did not meet the schedular 
criteria for a rating in excess of 50 percent under either 
criteria.

Based on his PTSD symptoms related to his combat experiences 
in Korea, the veteran was granted service connection for PTSD 
by the RO's March 1993 rating decision.  The associated 
disability was rated 10 percent from July 23, 1992-the date 
of receipt of the veteran's claim for service connection for 
PTSD.  In a June 1994 rating decision, the RO increased the 
rating to 30 percent, effective from the same date.  Based on 
a VA neuropsychiatric examination in July 1995, the RO 
increased the rating of the veteran's PTSD to 50 percent, 
also effective from July 23, 1992.  Therefore, the veteran's 
PTSD has been rated 50 percent from the effective date of the 
grant of service connection for that disorder.

The evaluation of the veteran's disability from PTSD during 
the above-captioned period is accomplished based on the 
evidence of record that was generated during or near the time 
in question.

During a VA examination in February 1993, the veteran 
recounted some combat-related memories of his Korean War 
experiences which distressed him.  His current complaints 
were of occasional bad dreams about war experiences, 
employment difficulties, depression, impotency, lack of 
sexual interest, hypervigilance, and difficult controlling 
anger.  He was bothered by noise, crowds, and confrontations.  
On mental status examination, the veteran was friendly and 
verbal, but appeared to have a need to be in control.  At 
times he rambled and had difficulty keeping focused. He felt 
detached from others.  He denied any sleep disorder.  He 
denied having an exaggerated startle response.  The examiner 
reported a diagnosis of PTSD which, over the years, had 
become more mild.

When the veteran testified before a Hearing Officer in April 
1994, he reported that he had been hospitalized for treatment 
of PTSD in Gulfport and Biloxi for a total of four days in a 
ward comprised mainly of substance abusers.  He denied having 
follow-up mental health treatment.  The complaints and 
symptoms he reported were essentially the same as those 
identified in the report of the February 1993 VA 
neuropsychiatric examination.  The veteran's wife confirmed 
his symptoms of isolation, avoidance of crowds, nightmares 
and anger.

During a VA examination in May 1994, the veteran appeared 
spontaneous and willing to talk about his past experiences.  
His complaints and symptoms were as previously discussed.  
New complaints included difficulty with concentration and 
memory, and being tired easily.  The examiner reported a 
diagnosis of PTSD and also a Global Assessment of Functioning 
(GAF) score of 51.

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "Court"), in Carpenter v. 
Brown, 8 Vet. App. 240 (1995), recognized the importance of 
the GAF score and the interpretations of the score.  In light 
of the embracing of the GAF scale, its definition, and the 
use of DSM IV in Carpenter, the Board concludes that the GAF 
score and the meaning of the score may be considered without 
prejudice to the veteran.

A GAF score of 51 represents a level of functioning showing 
"moderate" symptoms such as flatness of effect, 
circumstantial speech, and occasional panic attacks, or  
moderate difficulty in social or occupational functioning 
such as having few friends and conflicts with peers or co-
workers.

At the time  of the VA neuropsychiatric examination in July 
1995, the veteran appeared ill at ease and depressed.  In 
addition to the complaints noted before, he had current 
complaints of distrust of other people and an exaggerated 
startle response.  The examiner reported a diagnosis of PTSD 
and assigned a score of 51. That score was indicative of 
"moderate" symptoms.

The veteran underwent another VA neuropsychiatric examination 
on April 5, 2000.  Based on the results of that examination, 
the RO awarded a rating of 70 percent, effective from the 
date of the examination.  During that examination, the 
veteran showed worsened symptoms of PTSD such as severe 
depression, occasional thoughts of suicide, social isolation, 
inability to establish and maintain interpersonal 
relationships, lack of appetite, and anhedonia.  The examiner 
described such symptoms as "extremely impairing."  The 
examiner assigned a GAF score of 32, indicative of some 
impairment in realty testing and communication, such as 
speech sometimes being illogical, obscure, or irrelevant, or 
major impairment in several areas such as work or family 
relations, judgment, thinking, or mood, such as avoidance of 
friends, neglect of family, or inability to work.

After a thorough review of the record, the Board can find no 
evidence indicating that prior to April 5, 2000, the veteran 
met the criteria for a rating in excess of 50 percent for his 
PTSD symptoms under either the old or the new rating 
criteria.  

Viewed in the context of the former rating criteria, it is 
apparent that the veteran did not meet the schedular criteria 
for a rating in excess of 50 percent prior to April 2000.  
The record does not show that prior to April 5, 2000, the 
veteran had severe impairment of his ability to establish or 
maintain effective or favorable relationships with people, or 
that his psychoneurotic symptoms were of such severity and 
persistence that there is severe impairment to obtain or 
retain employment.  Rather, his GAF scores indicated moderate 
symptoms or moderate difficulty in social and occupational 
functioning, due to symptoms such as depression, bad dreams, 
intrusive thoughts and flashbacks of war experiences, 
diminished concentration, avoidance of crowds and a 
preference for isolation.

During the period in question, the record also does not 
support a higher rating under the revised rating criteria.  
The record does not contain evidence that the veteran's PTSD 
was then manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting), or; inability to establish and 
maintain effective relationships.  On the contrary, the 
clinical findings indicate that the veteran was neat in 
appearance, behaved appropriately, was well oriented, was 
conversant without speech impairment, and did not have 
intellectual or cognitive impairment.

Based on the foregoing findings, the Board concludes that the 
criteria for a schedular rating for in excess of 50 percent 
were not met prior to April 5, 2000.

IV. Extraschedular and Other Considerations

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable pursuant to the former and current 
regulations when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent or extended hospitalization for his 
neuropsychiatric disorder, nor is it shown that the disorder 
so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Finally, there is no evidence that the impairment resulting 
solely from the veteran's neuropsychiatric disorder warrants 
extra-schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that during the period in 
question, the impairment resulting from PTSD is adequately 
compensated by the 50 percent schedular evaluation.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 

In this case, during the period in question, the record does 
not demonstrate that the veteran's disability more nearly 
approximated occupational and social impairment with 
deficiencies in most areas.  Nor does the evidence of record 
show that during the period in question the veteran 
approximated severe social and/or occupational impairment.  
Rather, his GAF scores indicated moderate disability, and 
reduced reliability and productivity were shown.

For the reasons cited above, the Board finds that, while the 
50 percent disability level is supported for the pertinent 
period, the veteran's overall disability related to PTSD did 
not approximate the criteria for a higher disability rating 
of 50 percent or more during the period from July 23, 1992, 
to April 5, 2000.


ORDER

Service connection for COPD and arteriosclerotic peripheral 
vascular disease, claimed as due to in-service smoking of 
tobacco, and for asbestosis, is denied.

A rating in excess of 50 percent for PTSD during the period 
from July 23, 1992, to April 5, 2000, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

